Exhibit 10.3 — Amended and Restated Administrative Services Agreement

AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

AGREEMENT, dated as of May 29, 2013, among U.S. Global Investors Funds, a
Delaware statutory trust (the “Trust”), on its own behalf and on behalf of each
of the Funds listed on Appendix A to this Agreement (each a “Fund” and together,
the “Funds”), and U.S. Global Investors, Inc., a Texas corporation, and any
successor thereto (the “Administrator”), effective with respect to each Fund as
of the date set out with respect to such Fund on Appendix A to this Agreement,
as may be amended from time to time.

WHEREAS, the Trust is engaged in business as an open-end investment company
registered under the Investment Company Act of 1940, as amended (the “1940
Act”); and

WHEREAS, the Trust desires to retain the Administrator and its permitted
designees to provide certain administrative services (the “Services”) to the
Funds and with respect to the share classes of those Funds (the “Classes”) on
the terms set out in this Agreement, and the Administrator and its designees are
willing to provide the Services to the Funds and Classes on the terms set out in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants contained in
this Agreement, the parties agree as follows:

1.     Appointment. The Trust appoints the Administrator to provide the Services
set out in Appendix B to this Agreement for the benefit of the Trust and the
Funds. The Administrator accepts its appointment and agrees to provide the
Services for the compensation set out in this Agreement. Each new series of the
Trust and share class thereof established in the future by the Trust shall
automatically become a “Fund” or “Class,” respectively, for all purposes
hereunder as if it were listed in Appendix A, absent written notification to the
contrary by either the Trust or the Administrator.

2.     Duties of the Administrator. The Administrator shall, at its expense,
provide the services set forth in Appendix B in connection with the operations
of the Trust and the Funds.

The parties hereto hereby acknowledge and agree that, for single class Funds,
all of the administration services listed in Appendix B are provided at the Fund
level and that, for multi-class Funds, certain of the administration services
listed in Appendix B are provided, to some degree, at the Fund level
(“Fund-Level Duties”). Additionally, the parties hereto hereby acknowledge and
agree that, for multi-class Funds, certain of the administration services listed
in Appendix B are provided in their entirety or to a different degree at the
Class level (“Class-Level Duties”).

In performing all services under this Agreement, the Administrator shall:
(a) act in conformity with the Trust’s Agreement and Declaration of Trust and
By-Laws, the 1940 Act, and any other applicable laws as may be amended from time
to time, and all relevant rules thereunder, and with the Trust’s registration
statement under the Securities Act of 1933 and the 1940 Act, as may be amended
from time to time; (b) consult and coordinate with legal counsel to the Trust as
necessary and appropriate; and (c) advise and report to the Trust and its legal
counsel, as necessary and appropriate, with respect to any compliance or other
matters that come to its attention.

3.     Fees.

 

  (a)

In consideration of the Fund-Level Duties and Class-Level Duties rendered by the
Administrator under this Agreement for each multi-class Fund, the Trust shall
pay the Administrator a Fund-Level Fee and Class-Level Fee, respectively, as
shown on Appendix C. In consideration of the duties rendered by the
Administrator under this Agreement for each single class Fund, the Trust shall
pay the Administrator a fee, as shown on Appendix C. The fees payable pursuant
to this Paragraph shall be calculated based on the average daily value (as
determined on each business day at the time set forth in each Fund’s prospectus
for determining net asset value per share) of each Fund’s or Class’s net assets,
as appropriate, during the preceding month.

 

1



--------------------------------------------------------------------------------

  (b)

The Administrator may from time to time agree not to impose all or a portion of
its fee otherwise payable under this Agreement and/or undertake to pay or
reimburse the Trust for all or a portion of its expenses not otherwise required
to be paid by or reimbursed by the Administrator. Unless otherwise agreed, any
fee reduction or undertaking may be discontinued or modified by the
Administrator at any time. The Administrator reserves the right to recoup any
waived fees or expenses payable under this Agreement for a period of up to three
years from the date of the waiver of such fees and expenses.

 

  (c)

For the month and year in which this Agreement becomes effective or terminates,
there will be an appropriate pro ration of any fee based on the number of days
that the Agreement is in effect during such month and year, respectively.

 

  (d)

The Administrator will not be required to pay expenses of any activity which is
primarily intended to result in the sale of shares of a Fund if and to the
extent that such expenses are required to be borne by a principal underwriter
which acts as the distributor of a Fund’s shares pursuant to an underwriting
agreement which provides that the underwriter shall assume some or all of such
expenses.

4.     Expenses.

 

  (a)

Except as otherwise provided in this Agreement, the Administrator will pay all
costs it incurs in connection with the performance of its duties under this
Agreement. The Administrator will pay the compensation and expenses of all of
its personnel and will make available, without expense to the Trust, the
services of its officers and employees as may duly be elected officers or
Trustees of the Trust, subject to their individual consent to serve and to any
limitations imposed by law. Nothing in this Paragraph 3 shall preclude or
prevent the Trust from paying expenses not enumerated in Subparagraph (b) below,
including but not limited to expenses incurred in the course of the
Administrator providing additional services to the Trust that are not currently
contemplated by this Agreement.

 

  (b)

The Administrator will not be required to pay any expenses of the Trust other
than those specifically allocated to the Administrator in this Agreement. In
particular, but without limiting the generality of the previous sentence, the
Administrator will not be required to pay the Trust expenses set forth below.
The expenses of the Trust shall include, without limitation:

 

  i.

the charges and expenses of any registrar, stock transfer or dividend disbursing
agent, custodian, or depository appointed by the Trust for the safekeeping of
its cash, portfolio securities and other property;

 

  ii.

the charges and expenses of the Trust’s independent auditors;

 

  iii.

brokerage commissions and other costs in connection with transactions in the
portfolio securities of the Trust;

 

  iv.

all taxes, including issuance and transfer taxes, and corporate fees payable by
the Trust to Federal, state or other governmental agencies;

 

  v.

the cost of stock certificates (if any) representing shares of the Trust;

 

2



--------------------------------------------------------------------------------

  vi.

expenses involved in registering and maintaining registrations of the Trust and
of its shares with the U.S. Securities and Exchange Commission and various
states and other jurisdictions;

 

  vii.

all expenses of shareholders’ and Trustees’ meetings, including meetings of
committees, and of preparing, printing and mailing proxy statements and
solicitations of proxies, quarterly reports, semi-annual reports, annual reports
and other communications to shareholders;

 

  viii.

all expenses of preparing and setting in type, prospectuses, and expenses of
printing and mailing the same to shareholders (but not expenses of printing and
mailing of prospectuses and literature used for promotional purposes);

 

  ix.

compensation and travel expenses of Trustees who are not “interested persons”
within the meaning of the 1940 Act (“Independent Trustees”);

 

  x.

the expenses of furnishing or causing to be furnished, to each shareholder an
account statement, including the expense of mailing such statements;

 

  xi.

charges and expenses of legal counsel in connection with matters relating to the
Trust, including, without limitation, legal services rendered by counsel to the
Trust’s Independent Trustees, or the services of other legal counsel retained by
the Trust’s Independent Trustees;

 

  xii.

the expenses of attendance at professional meetings of organizations such as the
Investment Company Institute, the Mutual Fund Director’s Forum, or other similar
organizations by officers and Trustees of the Trust, and the membership or
association dues of such organizations;

 

  xiii.

the cost and expense of maintaining the books and records of the Trust,
including general ledger accounting;

 

  xiv.

the expense of obtaining and maintaining fidelity bond as required by
Section 17(g) of the 1940 Act and the expense of maintaining director’s and
officer’s insurance for the Trust and the Trustees and officers of the Trust;

 

  xv.

interest payable on Trust borrowings;

 

  xvi.

postage; and

 

  xvii.

such non-recurring or extraordinary expenses as they may arise, including those
relating to actions, suits or proceedings to which the Trust is a party and the
legal obligation which the Trust may have to indemnify the Trust’s Trustees and
officers with respect thereto.

5.     Delegation.

 

  (a)

The Administrator, upon prior notice to the Trust and in compliance with
applicable law, may delegate any of the Services, or adjust any prior
delegation, to any other person or persons that the Administrator controls, is
controlled by, or is under common control with, or to specified employees of any
such persons, to the extent permitted by applicable law.

  (b)

Subject to prior approval of a majority of the members of the Trust’s Board of
Trustees (the “Board”), including a majority of the Trustees who are not
“interested persons,” and, to the extent required by applicable law, by the
shareholders of a Fund, the Administrator, upon prior consent of the Trust and
in compliance with applicable law, may delegate or outsource any of the
Services, or adjust any prior delegation or outsourcing, to any other person or
persons unaffiliated with the Administrator or to specified employees of any
such persons, to the extent permitted by applicable law.

 

3



--------------------------------------------------------------------------------

  (c)

Notwithstanding any delegation under clauses (a) or (b) of this Section 4, the
Administrator will continue to supervise the Services provided by such persons
or employees and any delegation will not relieve the Administrator of any of its
obligations under this Agreement.

6. Compliance with Rule 38a-1. The Administrator shall maintain policies and
procedures relating to the services it provides pursuant to this Agreement that
are reasonably designed to prevent violations of the federal securities laws,
and shall employ personnel to administer the policies and procedures who have
the requisite level of skill and competence required to effectively discharge
its responsibilities. The Administrator also shall provide the Trust’s chief
compliance officer with periodic reports regarding its compliance with the
federal securities laws, and shall promptly provide special reports in the event
of any material violation of the federal securities laws.

7. Books and Records. The Administrator will maintain the books and records with
respect to each Fund relating to the Services it provides pursuant to this
Agreement and as are required pursuant to the 1940 Act and the rules thereunder.
In compliance with the requirements of Rule 31a-3 under the 1940 Act, the
Administrator hereby agrees that all records which it maintains for each Fund
are the property of such Fund and further agrees to surrender promptly to a Fund
any of such records upon the Fund’s request. The Administrator further agrees to
preserve for the periods prescribed by Rule 31a-2 under the 1940 Act the
foregoing records required to be maintained by Rule 31a-1 under the 1940 Act.

8. Reports to Administrator. Each Fund shall furnish or otherwise make available
to the Administrator such copies of that Fund’s prospectus, statement of
additional information, financial statements, proxy statements, reports, and
other information relating to its business and affairs as the Administrator may,
at any time or from time to time, reasonably require in order to discharge its
obligations under this Agreement.

9. Reports to Each Fund. The Administrator shall prepare and furnish to each
Fund such reports, statistical data and other information in such form and at
such intervals as such Fund may reasonably request.

10. Independent Contractor. In the performance of its duties hereunder, the
Administrator is and shall be an independent contractor and, unless otherwise
expressly provided herein or otherwise authorized in writing, shall have no
authority to act for or represent the Trust or any Fund in any way or otherwise
be deemed to be an agent of the Trust or any Fund.

11. Confidentiality. Subject to the duties of the Administrator and the Trust to
comply with the applicable law, including any demand of any regulatory or taxing
authority having jurisdiction, the parties hereto shall treat as confidential
all information pertaining to a Fund and the Trust and the actions of the
Adviser and the Funds in respect thereof.

12. Non-Exclusive Services. The services of the Administrator to the Trust are
not to be deemed exclusive, the Administrator being free to render services to
others and engage in other activities, provided, however, that such other
services and activities do not, during the term of this Agreement, interfere, in
a material manner, with the Administrator’s ability to meet all of its
obligations with respect to rendering services to the Trust hereunder.

13. Effect of Agreement. Nothing herein contained shall be deemed to require the
Trust or any Fund to take any action contrary to the Agreement and Declaration
of Trust or By-laws of the Trust or any applicable law, regulation or order to
which it is subject or by which it is bound, or to relieve or deprive the
Trustees of their responsibility for and control of the conduct of the business
and affairs of the Fund or Trust.

 

4



--------------------------------------------------------------------------------

14. Limitation of Liability and Indemnification. The Administrator shall
exercise its best judgment in rendering the services under this Agreement. The
Administrator shall not be liable for any error of judgment or mistake of law or
for any loss suffered by a Fund or a Fund’s shareholders in connection with the
matters to which this Agreement relates, provided that nothing herein shall be
deemed to protect or purport to protect the Administrator against any liability
to a Fund or to its shareholders to which the Administrator would otherwise be
subject by reason of willful misfeasance, bad faith or gross negligence on its
part in the performance of its duties or by reason of the Administrator’s
reckless disregard of its obligations and duties under this Agreement. The Trust
shall indemnify and hold harmless the Administrator and its affiliated and
controlling persons (as those terms are defined in Section 2(a)(3) of the 1940
Act and Section 15 of the 1933 Act, respectively) against any and all losses,
claims, damages, liabilities or litigation (including reasonable legal and other
expenses) by reason of or arising out of any error of judgment or mistake of law
or for any loss suffered by a Fund or a Fund’s shareholders in connection with
the matters to which this Agreement relates, provided that the Administrator’s
actions or omissions do not rise to the level of willful misfeasance, bad faith,
gross negligence or reckless disregard of its obligations and duties under this
Agreement. The Administrator shall indemnify and hold harmless the Trust,
including its series, and its affiliated and controlling persons (as defined
above) against any and all losses, claims, damages, liabilities or litigation
(including reasonable legal and other expenses) by reason of or arising out of
the Administrator’s willful misfeasance, bad faith or gross negligence on its
part in the performance of its duties or by reason of the Administrator’s
reckless disregard of its obligations and duties under this Agreement. It is
expressly agreed that the obligations of the Administrator hereunder shall not
be binding upon any shareholders, nominees, officers, agents or employees of the
Administrator personally, but bind only the assets and property of the
Administrator, respectively.

15. Trust and Shareholder Liability. The Administrator is hereby expressly put
on notice of the limitation of shareholder liability as set forth in the
Agreement and Declaration of Trust of the Trust and agrees that obligations
assumed by the Trust and/or a Fund pursuant to this Agreement shall be limited
in all cases to that Trust and/or the Fund and its assets, and if the liability
relates to one or more Funds, the obligations hereunder shall be limited to the
respective assets of such Fund or Funds. The Administrator further agrees that
they shall not seek satisfaction of any such obligation from the shareholders or
any individual shareholder of a Fund, nor from the Trustees, any individual
Trustee of the Trust or any of the Trust’s officers, employees or agents,
whether past, present or future shall be personally liable therefor.

16. Force Majeure. The Administrator shall not be liable for delays or errors
occurring by reason of circumstances beyond its control, including but not
limited to acts of civil or military authority, national emergencies, work
stoppages, fire, flood, catastrophe, acts of God, insurrection, war, riot, or
failure of communication or power supply. In the event of equipment breakdowns
beyond its control, the Administrator shall take reasonable steps to minimize
service interruptions but shall have no liability with respect thereto.

17. Duration and Termination. This Agreement shall become effective as of the
date written above with respect to the Trust, and with respect to each Fund as
indicated in Schedule A and shall remain in full force and effect until one year
after the date written above. Thereafter, if not terminated, this Agreement
shall continue automatically for successive terms of one year, subject to annual
renewal as provided in Section 16(a) hereof and unless terminated as set forth
in Sections 16(b) and (c) hereof:

 

  (a)

(The Agreement shall be approved annually with respect to a Fund (1) by a vote
of a majority of the Trust’s Board who are not “interested persons” of the Trust
or (2) by a vote of a “majority of the outstanding voting securities” of the
Fund.

 

  (b)

Either party hereto may, at any time on sixty (60) days’ prior written notice to
the other, terminate this Agreement with respect to a Fund or the Trust as a
whole, without payment of any penalty. With respect to a Fund, termination may
be authorized by action of the Board of the Trust or by a vote of a majority of
the outstanding voting securities of the Fund.

 

5



--------------------------------------------------------------------------------

  (c)

Either party hereto may terminate this Agreement with respect to a Fund or the
Trust as a whole, upon a material breach of the other party with respect to that
party’s obligations under this Agreement. The party in material breach of this
Agreement will be permitted a period of no more than sixty (60) days’ to remedy
the breach. Failure to remedy such breach will result in termination of this
Agreement without payment of any penalty by the non-breaching party.

In the event of termination of this Agreement for any reason, the Administrator
shall, immediately upon notice of termination or on such later date as may be
specified in such notice, cease all activity on behalf of the Trust and each
Fund and, with respect to any of its assets, except as otherwise required by any
fiduciary duties of the Administrator under applicable law. In addition, the
Administrator shall deliver the all books and records to the Trust by such means
and in accordance with such schedule as the Trust shall direct and shall
otherwise cooperate, as reasonably directed by the Trust, in the transition of
administrative duties to any successor of the Administrator.

18. Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought, and no material amendment of this Agreement as to a the
Trust or a Fund shall be effective until approved by the Board.

19. Definitions. As used in this Agreement, the terms “majority of the
outstanding voting securities,” “interested person,” and “affiliated person”
shall have the same meanings as such terms have in the 1940 Act.

20. Interpretation of Terms. Any question of interpretation of any term or
provision of this Agreement having a counterpart in or otherwise derived from a
term or provision of the 1940 Act shall be resolved by reference to such term or
provision of the 1940 Act and to interpretation thereof, if any, by the United
States courts or, in the absence of any controlling decision of any such court,
by rules, regulations or orders of the SEC validly issued pursuant to the 1940
Act. Where the effect of a requirement of the 1940 Act reflected in any
provision of this Agreement is altered by a rule, regulation or order of the
SEC, whether of special or general application, such provision shall be deemed
to incorporate the effect of such rule, regulation or order.

21. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings relating to the subject matter hereof.

22. Notices. All notices required to be given pursuant to this Agreement shall
be delivered or mailed to the last known business address of the Trust (attn:
[Secretary]) or the Administrator (attn: [President]) (or to such other address
or contact as shall be designated by the Trust or the Administrator in a written
notice to the other party) in person or by registered or certified mail or a
private mail or delivery service providing the sender with notice of receipt.
Notice shall be deemed given on the date delivered or mailed in accordance with
this Paragraph 20.

23. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
principles thereof, and in accordance with the 1940 Act. To the extent that the
applicable laws of the State of Delaware conflict with the applicable provisions
of the 1940 Act, the latter shall control.

24. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors.

 

6



--------------------------------------------------------------------------------

25. Paragraph Headings. The headings of paragraphs contained in this Agreement
are provided for convenience only, form no part of this Agreement and shall not
affect its construction.

26. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, as of the day and year
first above written.

 

U.S. GLOBAL INVESTORS FUNDS     U.S. GLOBAL INVESTORS, INC. By:   /s/ Frank E.
Holmes                 By:   /s/ Susan B. McGee                     Name &
Title: Frank E. Holmes     Name & Title: Susan B. McGee President/Chief
Executive Officer           President/Secretary

 

7



--------------------------------------------------------------------------------

APPENDIX A

The following Funds of the Trust and the classes thereof are subject to this
Agreement:

 

Name of Fund       Investor Class Shares       

    Institutional Class    

Shares

China Region Fund

  X    

All American Equity Fund

  X    

Gold and Precious Metals Fund

  X   X

World Precious Minerals Fund

  X   X

Global Resources Fund

  X   X

Tax Free Fund

  X    

Near-Term Tax Free Fund

  X    

U.S. Government Securities Savings Fund

  X    

U.S. Treasury Securities Cash Fund

  X    

Emerging Europe Fund

  X   X

Global Emerging Markets Fund

  X    

Holmes Growth Fund

  X    

MegaTrends Fund

  X   X

 

8



--------------------------------------------------------------------------------

APPENDIX B

ADMINISTRATIVE SERVICES

Subject to the oversight and control of the Board, the Administrator will
manage, supervise and conduct all business and affairs of the Trust in
connection with its operation as an open-end investment company, other than
those governed by the Investment Advisory Agreement or otherwise provided by
other parties, including without limitation the Services set forth below as they
may be amended from time to time. The table below identifies which Services are
generally considered to be Fund-Level Duties and Class-Level Duties. Certain of
the Services may be considered a Class-Level Duty in their entirety and others
may have both Fund-Level Duty and Class-Level Duty components. The
categorization of Services as Fund-Level Duties or Class-Level Duties may vary
depending on the facts and circumstances involved in the provision of any
particular Service.

 

     Services   

Fund-Level  

Duty

  

Class-Level

Duty

1       provide the Trust with personnel as are reasonably necessary to perform
the Services    X      2       prepare, distribute and utilize comprehensive
compliance materials pursuant to Rule 38a-1 of the 1940 Act, including
compliance manuals and checklists, develop and/or assist in developing
compliance guidelines and procedures to improve overall compliance by the Trust
and its various agents    X      3       monitor overall compliance with Rule
38a-1 by the Trust and its various agents including coordination, preparation
and submission of reports required by Rule 38-1 of the 1940 Act    X      4    
  subject to supervision of the Board, propose and carry out policies directed
at operational problem inquiry and resolution concerning actual or potential
compliance violations, valuation of complex securities, securities trading in
problematic markets or correction of pricing errors    X      5       arrange
for the preparation and filing for the Trust of all required tax returns    X   
  6       prepare and submit reports and meeting materials to the board of
trustees and to existing shareholders    X    X 7       prepare and file the
periodic updating of the Trust’s prospectus and statement of additional
information         X 8       prepare and file, or oversee the preparation and
filing of, any currently required or to be required reports filed with the
Securities and Exchange Commission and other regulatory and self-regulatory
authorities including, but not limited to, preliminary and definitive proxy
materials, post-effective amendments to the Registration Statement, semi-annual
reports on Form N-SAR, Form N-CSR, Form N-Q, Form N-PX, and notices pursuant to
Rule 24f-2 under the 1940 Act         X 9       prepare and file any regulatory
reports as required by any regulatory agency    X     

 

9



--------------------------------------------------------------------------------

10        oversee the maintenance by the Funds’ custodian of certain books and
records of the Funds as required under Rule 31a-1(b) of the 1940 Act    X     
11        maintain a general corporate calendar for the Trust and, with respect
to each Fund, create and maintain all records required by Section 31 of the 1940
Act and Rules 31a-1 and 31a-2 thereunder, except those records that are
maintained by the Funds’ investment adviser, sub-adviser (if applicable),
transfer agent, distributor and custodian    X      12        prepare, update
and maintain copies of documents, such as charter documents, by-laws and foreign
qualification filings    X      13        prepare agenda and background
materials for Board meetings, including reoccurring reports on Fund compliance;
make presentations where appropriate, prepare minutes and follow-up on matters
raised at Board meetings    X    X 14        organize, attend and prepare
minutes of shareholder meetings         X 15        review and monitor the
fidelity bond and errors and omissions insurance coverage and the submission of
any related regulatory filings    X      16        maintain continuing awareness
of significant emerging regulatory and legislative developments that may affect
the Funds, update the Board and the investment adviser on those developments and
provide related planning assistance where requested or appropriate    X     
17        assist the Trust in the handling of routine regulatory examinations
and work closely with the Trust’s legal counsel in response to any non-routine
regulatory matters    X      18        the determination and publication of the
net asset value of each Fund in accordance with the valuation procedures and
policies adopted from time to time by the Board         X 19        accounting
for dividends and interest received and distributions made by the Funds        
X 20        calculate, submit for review by officers of the Trust, and arrange
for the payment of fees to the Funds’ investment adviser, sub-adviser, transfer
agent, distributor and custodian         X 21        arrange for and monitor, if
directed by the appropriate officers of the Trust, the payment each Fund’s Rule
12b-1 expenses and prepare related reports         X 22        administer the
implementation and required distribution of the Trust’s privacy policy as
required under regulation S-P    X      23        monitor the Trust’s compliance
with its registration statement         X

 

10



--------------------------------------------------------------------------------

24        monitor the Trust’s compliance with the Internal Revenue Code, and the
regulations promulgated thereunder    X      25        provide the Trust with
adequate office space and all necessary office equipment and services, including
but not limited to telephone service, heat, utilities, stationary supplies and
similar items    X      26        supervise, negotiate contractual arrangements
with (to the extent appropriate) and monitor the performance of, incumbent third
party accounting agents, custodians, depositories, transfer agents, pricing
agents, independent accountants and auditors, attorneys, printers, insurers and
other persons in any capacity deemed to be necessary or desirable to Trust or
Fund operations         X 27        oversee the tabulation of proxies         X
28        monitor the valuation of portfolio securities and monitor compliance
with Board-approved valuation procedures    X      29        assist in
establishing the accounting and tax policies of each Fund    X      30       
assist in the resolution of accounting issues that may arise with respect to
each Fund’s operations and consulting with each Fund’s independent accountants,
legal counsel and each Fund’s other agents as necessary in connection therewith
        X 31        establish and monitor each Fund’s operating expense budgets
        X 32        review each Fund’s bills, as appropriate, and process the
payment of bills that have been approved by an authorized person of the
applicable Fund         X 33        assist each Fund in determining the amount
of dividends and distributions available to be paid by each Fund to its
shareholders, prepare and arrange for the printing of dividend notices to
shareholders, and provide the transfer agent and the custodian with the
information that is required for those parties to effect the payment of
dividends and distributions         X 34        provide to the Board periodic
and special reports as the Board may reasonably request, including but not
limited to reports concerning the services of the administrator, custodian,
shareholder service and transfer agents         X 35        provide assistance
with investor and public relations matters         X

 

11



--------------------------------------------------------------------------------

36       

oversee required documentation and filings with the applicable state securities
administrators at the specific direction of the Funds and in accordance with the
securities laws of each jurisdiction in which Fund shares are to be offered or
sold pursuant to instructions given to the Administrator by the Funds. Such
filings include, but are not limited to:

 

(a)    a Fund’s initial notices, the prospectus(es) and statement(s) of
additional information and any amendments or supplements thereto where required;

(b)    renewals and amendments to registration statements where required;

(c)    a Fund’s sales reports where required;

(d)    payment at the expense of the Funds of all Fund notice filing fees;

(e)    annual reports and proxy statements where required; and

(f)     such additional services as the Administrator and the Funds may agree
upon in writing

   X    X 37        otherwise assist the Trust as it may reasonably request in
the conduct of each Fund’s business. Any additional, non-reoccurring services
will be negotiated separately. The Trust, subject to the Board approval, will
pay the Administrator’s fees and expenses for any non-reoccurring services    X
   X

 

12



--------------------------------------------------------------------------------

APPENDIX C

FEE SCHEDULE

The Trust will pay to the Administrator as compensation for the Administrator’s
services rendered, a monthly fee composed of a Fund-Level Fee and a Class-Level
Fee, based on the Monthly Average Net Assets (defined below) of the respective
Fund and Classes thereof in accordance with the following fee schedule:

 

Name of Fund   Class  

Fund-Level    

Fee Rate    

 

Class-Level    

Fee Rate    

  Total Annual     
Fee Rate    

China Region Fund

  Investor   0.04%       0.04%       0.08%    

All American Equity Fund

  Investor   0.04%       0.04%       0.08%    

Gold and Precious Metals Fund

  Investor   0.04%       0.04%       0.08%       Institutional   0.03%      
0.03%       0.06%    

World Precious Minerals Fund

  Investor   0.04%       0.04%       0.08%       Institutional   0.03%      
0.03%       0.06%    

Emerging Europe Fund

  Investor   0.04%       0.04%       0.08%       Institutional   0.03%      
0.03%       0.06%    

Global Emerging Markets Fund

  Investor   0.04%       0.04%       0.08%    

Holmes Growth Fund

  Investor   0.04%       0.04%       0.08%    

MegaTrends Fund

  Investor   0.04%       0.04%       0.08%       Institutional   0.03%      
0.03%       0.06%    

Global Resources Fund

  Investor   0.04%       0.04%       0.08%       Institutional   0.03%      
0.03%       0.06%    

Tax Free Fund

  Investor   0.04%       0.04%       0.08%    

Near-Term Tax Free Fund

  Investor   0.04%       0.04%       0.08%    

U.S. Government Securities Savings Fund

  Investor   0.04%       0.04%       0.08%    

U.S. Treasury Securities Cash Fund

  Investor   0.04%       0.04%       0.08%    

The “Monthly Average Net Assets” of any Fund of the Trust for any calendar month
shall be equal to the quotient produced by dividing (i) the sum of the net
assets of such Fund for each calendar day of such month, by (ii) the number of
such days.

The value of the net assets of each Fund will always be determined pursuant to
the applicable provisions of the Trust’s Declaration, as amended from
time-to-time and the registration statement.

Fees and expenses for Non-Recurring Services will be negotiated and quoted
separately.

The Administrator shall be reimbursed for certain out-of-pocket expenses,
including but not limited to: (i) postage, stationery (including FedEx or other
shipping fees); (ii) computer programming relating to services provided to the
Trust that have been approved by the Board prior to implementation; (iii) EDGAR
filing costs; (iv) record retention relating to the Trust; (v) federal and state
regulatory filing fees; (vi) expenses incurred for Board meetings (e.g. catering
services, entertainment, or off-site meeting rentals); (vii) such non-recurring
or extraordinary expenses that have been approved by the Board of the Trust
prior to implementation; and (viii) special reports prepared by the
Administrator at the request of the Trust or Board.

 

13